Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
in line 15 of Claim 23, delete “layer films” and insert --film layers--;
in line 1 of Claim 25, insert --the step of-- before “cutting”;
in line 2 of Claim 26, insert --the step of-- before “cutting”;
in line 1 of Claim 27, insert --the step of-- before “performing”;
in line 2 of Claim 29, insert --the step of-- before “introducing”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to inclusion of limitations that the method comprises steps of “introducing a pharmaceutical fluid into the sterile product chamber through the filtration device and bridging channel such that a sterile pharmaceutical fluid resides within the sterile product chamber” and “sealing the opposing first and second layer film layers together across the bridging channel to create a bridge seal to maintain the sterilized pharmaceutical fluid in the sterile product chamber”. While prior art such as Ishizuka (EP2684551; 20140012185) discloses a method comprising providing a bladder (210; 230) comprising opposing first and second film layers defining a sterile product chamber (211; 231) (see p. 15 [0123]), the first and second film layers sealed together along a perimeter seal extending along at least a portion of a perimeter of the bladder (210; 230) (see Figures 20-21), the perimeter seal including at least one break defining a bridging channel (i.e. where 212 is located through) in fluid communication with the sterile product chamber (211; 231) (see Figures 20-21); providing a filtration device (214) having an inlet end (213) adapted for receiving a fluid to be sterilized, and an outlet end (215) in fluid communication with the sterile product chamber (210, 231) via the bridging channel (i.e. where 212 is located through), the filtration device (214) having a filter membrane with a nominal pore size in a range of approximately 0.1 pm to approximately 0.5 pm (see p. 14 [0119]); introducing a pharmaceutical fluid into the sterile product chamber (210) through the filtration device (214) and bridging channel (i.e. where 212 is located through) such that a sterile pharmaceutical fluid resides within the sterile product chamber (210) (see p. 15 [0131]), Ishizuka (‘551) does not specifically teach that the method comprises a step of sealing the opposing first and second layer film layers together across the bridging channel to create a bridge seal to maintain the sterilized pharmaceutical fluid in the sterile product chamber. While prior art of Mouwen (4235233) discloses method (see entire document, particularly Figures 1-8) comprises steps of providing a bladder (10) comprising opposing first and second film layers defining a sterile product chamber (within 11) (see Figure 1), the first and second film layers sealed together along a perimeter seal (14) extending along at least a portion of a perimeter of the bladder (10) (see Figure 1), the perimeter seal (14) including at least one break  defining a bridging channel (i.e. where/when 118 opens; 61) in fluid communication with the sterile product chamber (11) (see Figure 1), providing a filtration device (21; 64-67) having an inlet end (via 18 and bridging channel; 64) adapted for receiving a fluid to be sterilized (i.e. blood in 11), and an outlet end (22; 67) in fluid communication with the sterile product chamber (11) via the bridging channel (i.e. where/when 118 opens; 61), flowing a pharmaceutical fluid (i.e. blood – Col. 3 line 34) through the filtration device (21; 64-67) and bridging channel (i.e. where/when 118 opens; 61) out of the sterile product chamber (11) (see Col. 4 lines 61-65), and sealing the opposing first and second layer film layers together across the bridging channel (i.e. where/when 118 opens; 61) to create a bridge seal (118; 60) to maintain the pharmaceutical fluid in the sterile product chamber (11), Mouwen (‘233) does not teach that the filter membrane has a nominal pore size in a range of approximately 0.1 m to approximately 0.5 m or that the pharmaceutical fluid is introduced into the sterile product chamber (11) through the filtration device (21; 64-67).  It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method of sterilizing and introducing fluid into a product bag comprising steps as set forth in the claims, particularly steps of introducing a pharmaceutical fluid into the sterile product chamber through the filtration device and bridging channel such that a sterile pharmaceutical fluid resides within the sterile product chamber then sealing the opposing first and second layer film layers together across the bridging channel to create a bridge seal to maintain the sterilized pharmaceutical fluid in the sterile product chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799